Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, 20 in the reply filed on 6-28-2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 20, “battery waste product” is indefinite as to the metes and bounds of this phrase because the preamble is limited to “spent lithium ion batteries” as battery waste.  For examination purposes “battery waste product” is taken to be limited to spent lithium ion batteries.
	In claims 1 and 20, “the dissolved metals ions” is indefinite because it lacks proper antecedent basis in the claims.
	In claims 1 and 20, “the deep eutectic solvent solution” is indefinite because it lacks proper antecedent basis in the claims.
	In claims 1 and 20, “the recovered dissolved metal ions” is indefinite because it lacks proper antecedent basis in the claims.
	In claims 1 and 20, “for new energy application” is indefinite and superfluous in any event.
	In claim 2, “room temperature (25°C)” is indefinite as to which is required by the claim, “room temperature” or “25°C”.
	In claim 7, “or salts with a chloride” is indefinite as to what this is or refers to.
	In claim 9, “the spent lithium ion battery waste product” is indefinite because it lacks proper antecedent basis in the claims.
	In claim 10, “the recovering of the dissolved metals” is indefinite because it lacks proper antecedent basis in the claims.
	In claim 11, “the metal containing deep eutectic solvent” is indefinite because it lacks proper antecedent basis in the claims.
	In claim 11, “carbonate/hydroxide” is indefinite as to the slash mark and if it means equivalence or alternatives.

	
	Claims 1-13, 20 appear allowable over the cited prior art of record none of which teaches or suggests the combination of process steps recited in claim 1 or claim 20.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350. The examiner can normally be reached M,Th,F 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736